Exhibit 99.1 MANAGEMENT PROXY CIRCULAR ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 16, 2012 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS OF THOMSON REUTERS CORPORATION To our shareholders, We are pleased to invite you to attend the 2012 Thomson Reuters annual meeting of shareholders on Wednesday, May 16, 2012 at 12:00 p.m. (Eastern Daylight Time). The meeting will be held at Roy Thomson Hall, 60 Simcoe Street, Toronto, Ontario, Canada. Following the meeting, a webcast will also be available at www.thomsonreuters.com. BUSINESS The business of the meeting will be to: 1. Receive our consolidated financial statements for the year ended December 31, 2011 and the auditor’s report on those statements; 2. Elect directors; 3. Appoint the auditor and authorize the directors to fix the auditor’s remuneration; 4. Consider an advisory resolution on executive compensation; and 5. Transact any other business properly brought before the meeting and any adjourned or postponed meeting. These matters are discussed in more detail in the accompanying management proxy circular. At the meeting, you will also have an opportunity to hear about our 2011 performance and our plans for Thomson Reuters going forward. Shareholders in attendance in Toronto will have an opportunity to ask questions. RECORD DATE You are entitled to vote at the meeting, and any adjourned or postponed meeting, if you were a holder of our common shares as of 5:00 p.m. (Eastern Daylight Time) on March 23, 2012. VOTING Your vote is important. If you’re unable to attend the meeting in person, please vote by proxy. A proxy is a document that authorizes someone else to attend the meeting and cast votes for you. We’ve enclosed a proxy form that contains instructions on how to complete and send your voting instructions. If you hold your shares through a broker or other intermediary, you should follow the procedures provided by your broker or intermediary. If you’re a registered shareholder, our transfer agent, Computershare Trust Company of Canada, must receive your proxy or voting instructions no later than 5:00 p.m. (Eastern Daylight Time) on Monday, May 14, 2012, or if the meeting is adjourned or postponed, no later than 48 hours (excluding Saturdays, Sundays and holidays) before any adjourned or postponed meeting. If you’re a registered shareholder and have any questions or need assistance voting your shares, please call Computershare Trust Company of Canada, toll-free in Canada and the United States, at 1.800.564.6253. Non-registered/beneficial shareholders will be subject to earlier voting deadlines as specified in their proxy or voting instructions. The Thomson Reuters board considers all of the proposals described in the enclosed materials to be in the best interests of our company. Accordingly, the board unanimously recommends that you cast your vote “FOR” all of these items of business. Thank you for your continued support of, and interest in, Thomson Reuters. Very truly yours, David Thomson James C. Smith Chairman of the Board Chief Executive Officer March 26, 2012 Thomson Reuters Management Proxy Circular MANAGEMENT PROXY CIRCULAR WHAT’S INSIDE Page 2 About this Circular and Related Proxy Materials 3 Business of the Meeting 4 Voting Information 6 Annual and Quarterly Financial Statements and Related MD&A 6 Electronic Delivery of Shareholder Communications 6 Principal Shareholder and Share Capital 7 About Our Directors 8 Nominee Information 14 Director Compensation 17 Corporate Governance 20 Audit Committee 22 Corporate Governance Committee 24 HR Committee 25 Succession Planning and Talent Management 25 Majority Voting Policy 25 Director Attendance 26 Interlocking Directorships 26 Risk Management and Internal Controls 27 Disclosure and Communications Controls and Procedures 27 Transactions Involving Directors or Officers 28 Code of Business Conduct and Ethics 28 Trust Principles and Founders Share Company 29 About Our Independent Auditor 30 Advisory Resolution on Executive Compensation (Say on Pay) 31 Compensation Discussion and Analysis 31 Executive Summary 33 Named Executive Officers 34 Designing and Determining Executive Compensation: The Role of the HR Committee, Our Principal Shareholder and Independent Advisors 38 Compensation Arrangements for the CEO and Other Named Executive Officers 47 Executive Compensation 57 Indebtedness of Officers, Directors and Employees 57 Directors’ and Officers’ Indemnification and Insurance 57 Additional Information 58 Directors’ Approval A-1 Appendix A — Plan Descriptions Thomson Reuters Management Proxy Circular 1 FAST FACTS ABOUT THOMSON REUTERS For an interactive version of our annual report, visit www.thomsonreuters.com. Who we are and what we do – We are the leading source of intelligent information for businesses and professionals. We combine industry expertise with innovative technology to deliver critical information to leading decision-makers. Through approximately 60,000 people in over 100 countries, we deliver this must-have insight to the financial and risk, legal, tax and accounting, intellectual property and science and media markets, powered by the world’s most trusted news organization. Stock exchange listings (Symbol: TRI): Toronto Stock Exchange (TSX) New York Stock Exchange (NYSE) Stock prices (2011): Closing price (12/31/2011): C$27.23 / US$26.67 52 week high: C$41.61 / US$42.15 52 week low: C$26.10 / US$25.28 2011 results: · Revenues – US$12.9 billion Market capitalization (12/31/2011) – Over US$22 billion · Adjusted EBITDA margin* - 26.4% · Underlying operating profit margin* – 20.0% Dividend per share (2012 annualized) – $1.28 (representing · Adjusted earnings per share (EPS)* – US$1.98 a 3% increase compared to 2011) · Free cash flow* – US$1.6 billion *Non-International Financial Reporting Standards (IFRS) financial measure. Please see the note on page 57 for more information. Front cover photo credit: REUTERS/Danish Siddiqui, January 20, 2011. ABOUT THIS CIRCULAR AND RELATED PROXY MATERIALS We are providing this circular and proxy materials to you in connection with our annual meeting of shareholders to be held on Wednesday, May 16, 2012. As a shareholder, you are invited to attend the meeting. If you are unable to attend, you may still vote by completing the enclosed proxy form. This circular describes the items to be voted on at the meeting and the voting process and contains additional information about executive compensation, corporate governance practices and other matters that will be discussed at the meeting. Unless otherwise indicated, all dollar amounts in this circular are expressed in U.S. dollars, and information is as of March 15, 2012. In this circular, the terms “we”, “us” and “our” refer to Thomson Reuters Corporation and our consolidated subsidiaries. The term “Woodbridge” refers to The Woodbridge Company Limited and other companies affiliated with it. Please see the “Voting Information” section of this document for an explanation of how you can vote on the matters to be considered at the meeting, whether or not you decide to attend the meeting. Thomson Reuters Management Proxy Circular 2 BUSINESS OF THE MEETING HIGHLIGHTS This year’s meeting will cover the following items of business: Item of Business Highlights
